Judgment entered December 21, 1965 granting petitioner-respondent’s application in this article 78 proceeding for a judgment annulling the determination of respondent-appellant is unanimously reversed, on the law and the facts, with $50 costs and disburse*835ments to the respondent-appellant, and the petition dismissed. When the Board of Health took the action it did, it acted well within the purview of its authority. Section 13.15 (subd. [a], par. [2]) of the New York City Health Code explicitly authorizes the board to require “ information concerning its [the applicant’s] personnel, equipment and scope of activities”. After a protracted investigation the board made a judgment that the applicant’s scope of activities was such as to preclude a proper training program. This judgment was not unreasonable. Even if the observation by Special Term were true, namely that the petitioner had been subjected to a bureaucratic “run around ”, this would not establish a clear legal right to the approval requested. Concur—Eager, J. P., Steuer, Capozzoli, McGivern and Witmer, JJ.